NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                        2009-1581
                                 (Serial No. 09/816,152)




                 IN RE WILLIAM A. KNAUS and RICHARD D. MARKS




       Richard D. Marks, of Mclean, Virginia, argued for appellants. With him on the
brief was James Remenick, Remenick PLLC, of Washington, DC.

        Frances M. Lynch, Associate Solicitor, Office of the Solicitor, United States
Patent and Trademark Office, of Arlington, Virginia, argued for the Director of the United
States Patent and Trademark Office. With her on the brief were Raymond T. Chen,
Solicitor, and William LaMarca, Associate Solicitor

Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit


                                     2009-1581
                              (Serial No. 09/816,152)




                 IN RE WILLIAM A. KNAUS and RICHARD D. MARKS,




                                  Judgment


ON APPEAL from the       United States Patent and Trademark Office,
                         Board of Patent Appeals and Interferences.

in CASE NO(S).           09/816,152

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, RADER and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED April 27, 2010                      /s/ Jan Horbaly
                                         Jan Horbaly, Clerk